 

Exhibit 10.3

 

January 27, 2017

 

To: Nathan Wasserman   1 Round Hill Road   Chappaqua, New York 10514

 

Dear Nathan:

 

The following agreement accurately reflects our contract, which will be updated
as soon as possible following execution of this document:

 

  a) The term of this agreement is for 3 years; however, either party may cancel
at any time with 30 days notice.         b) You are to receive $5,000.00 per
month as salary, said amount will increased when the Chairman and/or CEO
increase their salary to $10,000.00 per month.         c) You are to receive
500,000 options in alpha-En Corporation as follows: 150,000 options effective
immediately, an additional 150,000 options in year 2, and an additional 200,000
in year 3.         d) Said options have an exercising price of $1.10 per option
share and vesting commencement date January 5, 2017.         e) Your position
will be Chief Financial Officer of alpha-En Corporation.         f) You will
serve at the pleasure of the Board of Directors and its Chairman Jerome I.
Feldman.         g) You are to be an employee of the Company.         h) You
will execute any agreement which will expand the confidentiality of the NDA
previously signed by you.         i) In the event that you are fired without
cause the salary will stop immediately but all the options will vest. In the
even that Mr. Wasserman leaves, he will receive only those vested options and a
percentage of the options would vest in the year of separation in the prorated
basis.         j) You will receive a percentage which will be negotiated of
whatever monies you raise for the company.         k) This agreement must be
approved by the Board of Directors which will occur as soon as possible.

 

/s/ Jerome I. Feldman   /s/ Nathan Wasserman Jerome I. Feldman   Nathan
Wasserman

 

   

  

 

 

